liLANDRIEU, Judge,
dissenting.
I do not find the trial court’s ruling to be premature.
The trial court granted the State’s motion for summary judgment after finding that there was no unresolved issue of material fact, that the State’s duty was discretionary, and that the State, therefore, had immunity under La.Rev.Stat. 9:2798.1.
Had the trial court simply found the act constitutional without determining that there were no unresolved issues of material fact, then the holding would have been premature.
*1165The trial court considered both the primary and the alternative theories of the plaintiffs case and found that, under either theory, the State has immunity. The plaintiffs alternative contention that La.Rev.Stat. 9:2798.1 is unconstitutional does not prevent the trial court from dismissing that contention and rendering summary judgment.